Citation Nr: 0607018	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-12 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Evaluation of bilateral hearing loss, currently rated as 
noncompensable.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from April 1949 to September 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In this decision, the RO granted service 
connection for bilateral hearing loss and evaluated this 
disability was noncompensable.  The veteran appealed this 
initial evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2006, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) from the Board via video conference.  
Therefore, this case must be remanded to the Agency of 
Original Jurisdiction in order to schedule such a hearing.

In order to ensure that the appellant's due process rights, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following:

The AMC should arrange for a hearing 
before a VLJ from the Board via video 
conference.  The veteran should be 
notified of the time and place of this 
hearing at his last reported address.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


